Citation Nr: 0948407	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-26 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, upper extremities.

2.  Entitlement to service connection for ulnar neuropathy, 
left upper extremity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to November 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In December 2006, the veteran and his wife 
presented testimony before a Decision Review Officer at the 
RO.  In October 2008, the Veteran presented testimony before 
the undersigned member of the Board of Veterans' Appeals 
during a hearing at the RO. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The medical evidence shows that although the Veteran raised a 
claim of entitlement for service connection for peripheral 
neuropathy specifically, there is now evidence that he may 
have diagnosable ulnar neuropathy of the left upper extremity 
associated with the same symptoms.  The U. S. Court of 
Appeals for Veterans Claims (Court) recently found that the 
use of 'condition(s)' in regulation 38 C.F.R.  § 3.159(a)(3) 
indicates that a single claim can encompass more than one 
condition and that an appellant can reasonably expect that 
alternative current conditions within the scope of the filed 
claim will be considered.  Clemons v. Shinseki, 23 Vet.App. 1 
(2009).

As the Veteran's possible ulnar neuropathy manifests in the 
same symptoms for which he seeks benefits for peripheral 
neuropathy, the Board believes that the issue of entitlement 
to service connection for ulnar neuropathy of the left upper 
extremity is encompassed within the scope of the Veteran's 
claim on appeal.  However, the issue of entitlement to 
service connection for peripheral neuropathy of the upper 
extremities involves significantly different elements of 
development in this case than the issue of entitlement to 
service connection for ulnar neuropathy of the left upper 
extremity.  Therefore, the Board has set out these issues 
separately in this case, as reflected above.

The issue of entitlement to service connection for ulnar 
neuropathy of the left upper extremity is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran does not currently have peripheral neuropathy of 
the upper extremities for purposes of service connection.


CONCLUSION OF LAW

Peripheral neuropathy of the upper extremities was not 
incurred in or aggravated by the Veteran's active duty 
service, nor may it be presumed to be incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in a March 2005 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Court's decision in Pelegrini v. Principi, 18 Vet.App. 
112 (2004) held, in part, that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the Veteran in March 2005, which was 
prior to the November 2005 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate the claim 
for service connection.  Further, a March 2006 letter gave 
notice of the types of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal. 

In sum, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, hearing 
testimony and a VA examination report.  The Board 
acknowledges that at the Board hearing, the Veteran testified 
that he was receiving Social Security Administration (SSA) 
disability benefits due to an unrelated heart disability.  
Although these records have not been obtained, the Board 
finds that since the records pertain to the Veteran's heart 
disability and not to the disability on appeal, it is not 
necessary to obtain such  records as they are not pertinent 
to the instant claim on appeal.  Accordingly, the Board 
concludes that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The Veteran was afforded a VA examination in February 2009.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 



Analysis

The Veteran is seeking service connection for peripheral 
neuropathy of upper extremities.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as organic diseases 
of the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Board notes that for purposes of establishing service 
connection for a disability resulting from exposure to a 
herbicide agent, a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
between January 1962 and May 1975, shall be presumed to have 
been exposed during such service to a herbicide agent, absent 
affirmative evidence to the contrary demonstrating that the 
veteran was not exposed to any such agent during service.  38 
U.S.C.A. § 1116(f). Acute and subacute peripheral neuropathy 
are presumed due to exposure to herbicides if they manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to herbicides.  38 
C.F.R. §§ 3.309 (e), 3.307(a)(6)(ii).  For purposes of 
38 C.F.R. § 3.309(e), the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e), Note 2.  In addition, the United States Court of 
Appeals for the Federal Circuit has determined that a veteran 
is not precluded from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

The Veteran's service treatment records have been reviewed.  
The records are silent with respect to any findings or 
diagnosis of peripheral neuropathy of the upper extremities.  
The Veteran's September 1967 service examination prior to 
discharge showed that the Veteran's neurologic system was 
evaluated as clinically normal.  Further, in his 
contemporaneous medical history, the Veteran expressly denied 
having neuritis and was silent with respect to any problems 
involving the upper extremities.  In an October 1967 
statement, the Veteran stated that there had been no change 
in his medical condition since his last examination.   

The first post service medical evidence of record are VA 
treatment records from 1996 to 2006.  Importantly, these 
records are silent with respect to any findings of peripheral 
neuropathy of the upper extremities.  

At the December 2006 RO hearing, the Veteran testified that 
he experienced  numbness in his arms and appeared to indicate 
that his arm problems were related to a cold injury in 
service.  At the October 2008 Board hearing, the Veteran 
reiterated that he experienced numbness in his arms.  He also 
indicated that the VA where he received all of his treatment 
had not done any tests on his upper extremities.  

In its December 2008 remand, the Board remanded this case for 
a VA examination.  The Veteran was afforded a VA examination 
in February 2009 by a medical doctor.  After examining the 
Veteran, the examiner found that there was no indication of 
peripheral nerve injuries in the Veteran, as his peripheral 
examination was normal.  

Given that the examination opinion sets forth detailed 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examination to be sufficient for appellate review.  

Therefore, based on a thorough review of the medical 
evidence, the Board finds that there is no medical diagnosis 
of peripheral neuropathy of the upper extremities for which 
VA compensation may be awarded under any theory of 
entitlement, including as due to exposure to herbicides.  
Service treatment records and VA treatment records are silent 
with respect to any findings of peripheral neuropathy of the 
upper extremities.  Further, importantly, the February 2009 
VA examination found that the peripheral examination was 
normal and there was no finding of peripheral neuropathy of 
the upper extremities.  There is no medical evidence of 
record to refute this opinion.  The Court has indicated that 
in the absence of proof of a present disability, there can be 
no valid claim for service connection; an appellant's belief 
that he or she is entitled to some sort of benefit simply 
because he or she had a disease or injury while on active 
service is mistaken, as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).  

The Board has also considered the Veteran's contentions that 
he suffers from peripheral neuropathy.  Nevertheless, medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

Here, the veteran is competent to say that he experienced 
symptoms in his upper extremities.  However, the Board does 
not believe that peripheral neuropathy is subject to lay 
diagnosis given that neurologic testing must be done to 
establish a clear diagnosis.  The Veteran has not 
demonstrated that he has the expertise required to diagnose 
peripheral neuropathy.  Thus, his statements when weighed 
against the February 2009 VA examination and remaining 
evidence of record have no probative value.    

In conclusion, absent evidence of a diagnosis of peripheral 
neuropathy of the upper extremities, service connection must 
be denied.  A preponderance of the evidence is against the 
Veteran's claim for peripheral neuropathy of the upper 
extremities.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for peripheral neuropathy of upper 
extremities is not warranted.  To that extent, the appeal is 
denied.  


REMAND

As discussed above, the present appeal also includes the 
issue of entitlement to service connection for ulnar 
neuropathy of the left upper extremity.  The February 2009 VA 
examination gave a diagnosis of probable mild ulnar 
neuropathy of the left upper extremity.  However, the 
examiner did not provide an opinion as to whether this 
disability was related to the Veteran's service.  Thus, in 
order to obtain such an opinion, this case must be returned 
to the RO for either an addendum from the same February 2009 
VA examiner or a new VA examination if the same examiner is 
not available.  

Further, the RO should ensure that the Veteran has been 
provided sufficient VCAA notice with respect to this issue 
under 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 
3.159.





Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159.

2.  The claims file should be returned to 
the VA examiner who conducted the 
February 2009 VA examination for an 
opinion as whether it is at least as 
likely as not (i.e., probability greater 
than 50 percent), that any current ulnar 
neuropathy of the left upper extremity 
had its origin in service or is in any 
way related to the Veteran's active 
service.  The complete rationale for any 
opinion expressed should be provided.  In 
the alternative, if the same examiner is 
not available, the Veteran should be 
afforded another appropriate VA 
examination to determine the nature and 
etiology of his claimed ulnar neuropathy 
of the left upper extremity.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  Following the 
examination, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (i.e., probability 
greater than 50 percent), that any 
current ulnar neuropathy of the left 
upper extremity had its origin in service 
or is in any way related to the Veteran's 
active service.  Again, the complete 
rationale for any opinion expressed 
should be provided.

3.  Thereafter, the issue on appeal 
should be
readjudicated.  If the benefit sought on 
appeal is not granted, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on  the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


